

Exhibit 10.4


NOBLE ENERGY, INC.
2020 EXECUTIVE SEVERANCE PLAN
AND SUMMARY PLAN DESCRIPTION
Noble Energy, Inc. (the “Company”) has adopted this Noble Energy, Inc. Executive
Severance Plan for eligible employees of the Company (the “Plan”), effective as
of April 27, 2020 (the “Effective Date”). The Plan is intended to provide
severance benefits to eligible employees in the event of certain qualifying
terminations of employment from the Company. The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), is intended to be and will be
administered and maintained as an unfunded welfare benefit plan under
Section 3(1) of ERISA, and is intended to be exempt from the reporting and
disclosure requirements of ERISA as an unfunded welfare plan for a select group
of management or highly compensated employees.
This document constitutes both the formal Plan document and the “summary plan
description” (“SPD”) for purposes of ERISA, and describes the terms of the Plan
that are in effect as of April 27, 2020 and thereafter. The Company urges each
Participant to read this SPD carefully to understand the Plan as it applies to
him or her. The Company suggests that each Participant keep this document in a
safe place for future reference.
1.
Eligible Employees. An employee of the Company will become a participant in the
Plan (a “Participant”) as of the date the employee is specifically designated a
participant by the Plan Administrator (as defined below in Section 8.1).

2.
Eligibility for Severance Benefits.

2.1
A Participant will be eligible to receive Severance Benefits (as defined below
in Section 3.2) under the Plan upon the Participant’s Qualifying Termination (as
defined below in Section 2.4), provided that the Participant:

(a)
enters into a Participation Agreement (as defined below in Section 2.2) with the
Company;

(b)
performs all transition and other matters required of the Participant by the
Company before the Participant’s Qualifying Termination;

(c)
returns to the Company any property of the Company that has come into the
Participant’s possession upon the Participant’s Qualifying Termination; and

(d)
executes and returns (and does not thereafter revoke), within the time period
set forth in the Release (but in all events no later than 45 days after the
Participant’s Qualifying Termination), a general release in substantially the
form set forth on Schedule C hereto (the “Release”), under which the
Participant, among other things, releases and discharges the Company and its
subsidiaries and affiliates from all claims and liabilities relating to the
Participant’s employment with the Company and the termination of such
employment. “Release Effective Date” means, with respect to a Participant, the
date the Participant’s Release becomes effective and is no longer subject







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 1 of 19




--------------------------------------------------------------------------------




to revocation. “Payment Date” means the Company’s first regularly scheduled
payroll date after the Release Effective Date.
2.2
“Participation Agreement” means, with respect to each Participant, the written
consent of the Participant to participate in the Plan in substantially the form
set forth on Schedule A hereto, which includes the Participant’s acknowledgment
of his or her non-disclosure, non-competition, and non-solicitation obligations
(including the Restrictive Covenants (as defined below in Section 7)) with which
all Participants must abide to be eligible to receive the benefits under the
Plan. The Plan Administrator will provide a copy of the Participation Agreement
to the Participant, which the Participant must execute within 30 days of
receipt.

2.3
“Termination of Employment” means, with respect to each Participant, the
Participant’s termination of employment with the Company and all of its
subsidiaries and affiliates. Any payments to be made to a Participant under the
Plan upon a Termination of Employment will only be made upon such Participant’s
“separation from service,” as such term is defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

2.4
“Qualifying Termination” means, with respect to each Participant, a Termination
of Employment:

(a)
by the Company not for Cause (as defined below in Section 2.5);

(b)
by the Participant with Good Reason (as defined below in Section 2.6); or

(c)
due to the Participant’s Disability (as defined below in Section 2.7) or death.

If the Participant’s Termination of Employment is by the Company for Cause or by
the Participant without Good Reason, the Participant will not be eligible to
receive Severance Benefits under the Plan.
2.5
“Cause” means, with respect to each Participant, a determination by the Plan
Administrator that the Participant has engaged in any action or omission that:

(a)
constitutes gross negligence or willful misconduct in the performance of the
Participant’s duties with respect to the Company or any of its affiliates;

(b)
constitutes a material breach of any provision of the Participant’s
Participation Agreement;

(c)
constitutes an act of theft, fraud, embezzlement, misappropriation, or willful
breach of a fiduciary duty with respect to the Company or any of its affiliates;
or

(d)
results in the Participant’s conviction of, plea of no contest to, or receipt of
adjudicated probation or deferred adjudication in connection with a crime







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 2 of 19




--------------------------------------------------------------------------------




involving fraud, dishonesty, or moral turpitude, or any felony (or a crime of
similar import in a foreign jurisdiction).
In order to terminate a Participant’s employment for Cause, the Plan
Administrator must provide the Participant with a written notice providing in
reasonable detail the specific circumstances alleged to constitute Cause and the
Participant must not have cured or remedied the alleged Cause event (if
susceptible to cure) in the Plan Administrator’s good faith judgment within 30
days after the Participant’s receipt of such notice.
2.6
“Good Reason” means, with respect to each Participant, the occurrence of any of
the following events:

(a)
a material diminution in the Participant’s base salary or target annual cash
bonus opportunity except in connection with a broad-based reduction in salaries
or target annual cash bonus opportunities across similarly-situated employees;

(b)
a material diminution in the Participant’s authority, duties, or
responsibilities;

(c)
a requirement for the Participant to involuntarily relocate the geographic
location of the Participant’s principal place of employment by more than 50
miles within a period of less than 24 months from the date of notice by the
Company of such relocation; or

(d)
a material breach by the Company of the Plan with respect to the Participant.

Any assertion by a Participant of a Termination of Employment for “Good Reason”
will not be effective unless all of the following conditions are satisfied:
(i) the condition described in Section 2.6(a), (b), or (c) giving rise to the
Participant’s Termination of Employment must have arisen without the
Participant’s consent; (ii) the Participant must provide written notice to the
Company of such condition within 45 days of the later of the initial existence
of the condition or when the Participant first learns of the existence of the
condition (provided that such notice, if provided within 45 days of when the
Participant first learns of the existence of the condition, must in all
circumstances be provided no later than 90 days after the initial existence of
the condition); (iii) the condition specified in such notice must remain
uncorrected for 30 days after receipt of such notice by the Company; and
(iv) the Participant’s Termination of Employment must occur within 90 days after
the initial existence of the condition specified in such notice or when the
Participant first learns of the existence of the condition (provided, however,
that such termination may in no circumstance occur later than 2 years after the
initial existence of the condition).
2.7
“Disability” means, with respect to each Participant, an incapacity that has
resulted in qualification of the Participant to receive long-term disability
benefits under the Company’s long-term disability plan; and if the Participant
is not covered by such







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 3 of 19




--------------------------------------------------------------------------------




a plan, the Participant will be considered to have a Disability if the
Participant’s incapacity results in a determination by the Social Security
Administration that the Participant is entitled to a Social Security disability
benefit.
2.8
If the Participant dies before receiving a portion of the Participant’s
Severance Benefits under the Plan, any remaining Severance Benefits will be paid
to the appointed administrator, executor, or personal representative of the
Participant’s estate no later than March 15th following the calendar year in
which the Participant’s death occurs.

3.
Severance Benefits.

3.1
Participation in the Plan will not affect any Participant’s rights to the
following Company benefits, which the Company will pay in accordance with
applicable law and terms of the applicable Company plan, in each case to the
extent applicable to the Participant (the “Accrued Benefits”):

(a)
base salary earned through Termination of Employment;

(b)
unpaid annual cash bonus for the calendar year before the year in which
Termination of Employment occurs; provided, however, that a Participant will not
be entitled to payment of any bonus upon a Termination of Employment for Cause;

(c)
reimbursement for approved but unreimbursed business expenses incurred through
Termination of Employment;

(d)
the ability to continue insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and any similar state law; and

(e)
vested retirement benefits under the Company’s retirement plans.

3.2
If the Participant satisfies the requirements of the Plan, including the
Participant’s execution and non-revocation of the Release, upon a Qualifying
Termination, the Participant will be eligible to receive the following (the
“Severance Benefits”); provided, however, that the Severance Benefits otherwise
payable will be reduced by any amount payable to the Participant as a result of
the operation both of the federal Worker Adjustment and Retraining Notification
Act, as amended, and any other federal, state, or local law dealing with plant
closings, business shutdowns, layoffs, or other terminations of employment:

(a)
If the Qualifying Termination occurs by the Company not for Cause (but not
including the Participant’s Termination of Employment due to Disability or
death) or by the Participant for Good Reason, then Severance Benefits will be as
follows:







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 4 of 19




--------------------------------------------------------------------------------




(i)
on the Payment Date, a lump sum cash amount equal to (x) the sum of the
Participant’s annual base salary and target annual cash bonus, in each case, as
in effect immediately before the Qualifying Termination, (y) divided by 12, and
(z) multiplied by the Applicable Factor for the Participant set forth on
Schedule B hereto;

(ii)
no later than March 15th of the year following the Qualifying Termination, a
lump sum cash amount equal to the Participant’s annual cash bonus for the year
of the Qualifying Termination, which amount shall be (x) based solely on Company
performance, as determined by the Company in its sole discretion at the end of
the performance year in which the Qualifying Termination occurs, and unadjusted
for the Participant’s individual performance, and (y) prorated to reflect the
number of days that the Participant was employed during the year of the
Qualifying Termination;

(iii)
on the Payment Date, a lump sum cash amount equal to the Applicable Factor for
the Participant set forth on Schedule B hereto multiplied by the difference
between (x) the monthly cost of COBRA continuation coverage paid by the
Participant for the medical and dental benefit coverage elected by the
Participant under the Noble Energy, Inc. Health Plan or any successor or
equivalent group health plan for the Participant and the Participant’s
dependents as of immediately prior to the Qualifying Termination and (y) the
monthly premium amount paid by similarly situated active employees under the
applicable benefit package and coverage tier elected by the Participant, without
regard to any rate reductions that active Participants may be entitled to
receive for wellness program participation and whether or not the Participant
elects continuation coverage pursuant to COBRA;

(iv)
the provision of outplacement services, which such services shall not exceed a
value of $7,500 and shall continue for a period no longer than 12 months, unless
the maximum value has been met prior to such time; and

(v)
notwithstanding anything to the contrary contained in any equity compensation
plan of the Company or any award agreement thereunder (each, an “Equity Award”),
acceleration of the Participant’s Equity Awards as follows:

(A)
the portion, if any, of an Equity Award subject solely to time-based vesting
that would have become vested had the Participant remained in continuous
employment through the first anniversary of the Qualifying Termination shall
vest and become exercisable, as applicable, upon the Qualifying Termination;







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 5 of 19




--------------------------------------------------------------------------------




(B)
any Equity Award subject to performance-based vesting conditions shall remain
outstanding until the first anniversary of the Qualifying Termination and
permitted to vest or be forfeited in accordance with the terms and conditions of
such Equity Award as if the Participant remained in continuous employment
through the first anniversary of the Qualifying Termination. Any Equity Awards
subject to performance-based vesting conditions that have not vested in
accordance with their existing terms as of the first anniversary of the
Qualifying Termination shall be forfeited upon the first anniversary of the
Qualifying Termination; and

(C)
the exercise period of any vested Equity Awards that are options to purchase
stock or units (“Options”) shall be extended to the fifth (5th) anniversary of
the Qualifying Termination, or, if sooner, the original expiration date of the
Option as set forth in the applicable Equity Award.

(b)
For purposes of calculating the Severance Benefits set forth in Section 3.2(a),
the Participant’s annual base salary shall be determined prior to the impact of
any temporary reduction in base salary imposed on the Participant in connection
with an across the board reduction in base salaries of similarly-situated
employees of the Company.

4.
Forfeiture of Benefits.

4.1
Cessation of Benefits. All Severance Benefits to a Participant under the Plan
will cease immediately:

(a)
Upon discovery by the Company that the Participant, while working as an employee
of the Company, engaged in any activity that would have constituted Cause; or

(b)
Upon discovery by the Company that the Participant has violated the
Participant’s Restrictive Covenant Agreement.

4.2
Repayment of Benefits. The Company reserves the right to recover Severance
Benefits under the Plan from a Participant if the Participant violates the
Participant’s Restrictive Covenant Agreement.

5.
Executive Alternative Work Arrangement Employment Status.

5.1
Following a Qualifying Termination of employment with the Company as set forth
herein, Participant will have the opportunity to participate in the Executive
Alternative Work Arrangement. The Executive Alternative Work Arrangement permits
the Participant to continue providing transition and consulting services to the
Company following a separation from service on terms and conditions mutually







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 6 of 19




--------------------------------------------------------------------------------




acceptable to the Company and the Participant. The Executive Alternative Work
Arrangement will remain in effect for one year following the date of
Participant’s termination of employment with the Company and will automatically
renew for an additional one-year term unless notice of an intent to terminate
the Executive Alternative Work Arrangement is given at least 30 days prior to
the expiration of the initial term by either the Participant or the Company.
5.2
A Participant will be eligible to transition to an Executive Alternative Work
Arrangement if and when such Participant incurs a termination of employment that
meets each of the following conditions (an “Eligible Termination”):

(a)
A Participant’s employment is terminated by the Company for any reason other
than Cause or Participant gives the Company at least 90 days’ advance written
notice of the Participant’s intention to discontinue employment;

(b)
A Participant is an executive in good standing with the Company as of the time
of his or her termination of employment, and

(c)
A Participant’s employment shall not have been terminated by Employee for Good
Reason.

5.3
Upon electing to participate in the Executive Alternative Work Arrangement, a
Participant agrees to execute an Executive Alternative Work Arrangement
Agreement within 90 days prior to such Participant’s relinquishment of full-time
status, which agreement will become effective automatically on the day following
such Participant’s Eligible Termination. Without limiting the foregoing,
Participant agrees that he/she will not be eligible for the Executive
Alternative Work Arrangement if Employee’s termination of employment is not an
Eligible Termination.

6.
Availability of the Participant. Upon a Termination of Employment, and for a
period not to exceed six (6) months following such Termination of Employment,
the Participant agrees to make himself or herself reasonably available to the
Company for consultation, as requested from time to time by the Board of
Directors of the Company (the “Board”).

7.
Restrictive Covenants. The covenants set forth in Sections 7.1, 7.2, 7.3, and
7.4 are collectively referred to herein as the “Restrictive Covenants.”

7.1
Confidentiality and Non-Disclosure Covenants.

(a)
Acknowledgment of Confidential Information. The Participant understands and
acknowledges that, during the course of the Participant’s employment by, or
services to, the Company or its affiliates (the “Company Group”), the Company
Group will continue to provide the Participant with access to previously
undisclosed confidential, trade secret, and proprietary documents, materials,
data, and other information, in tangible and intangible form, of and relating to
his or her employment by, or services to,







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 7 of 19




--------------------------------------------------------------------------------




the Company Group, as well as existing and prospective employees, customers,
suppliers, investors, and other associated third parties (“Confidential
Information”).
(b)
Definition of Confidential Information. For purposes of the Plan, Confidential
Information includes, without limitation, all non-public information disclosed
or made available to the Participant that gives the Company Group a competitive
advantage in its industry and is not generally known or readily ascertainable by
independent investigation, such as methods of operation and service; leases and
opportunities pertaining to the lease; information relating to the acquisition,
exploration, production, gathering, transporting, marketing, treating, or other
processing of hydrocarbons and related products; the exploration potential of
geographical areas on which hydrocarbon exploration prospects are located;
information related to developing, constructing, acquiring, or operating
midstream oil, natural gas, or produced water assets; technical information
including inventions, computer programs, computer processes, methods of
collecting, correlating and using geophysical data, computer codes, software,
website structure and content, databases, formulae, designs, compilations of
information and data, proprietary production processes, and know-how related to
operations; financial information including margins, earnings, accounts payable,
and accounts receivable; business information including business plans,
expansion plans, business proposals, pending projects, pending proposals, sales
data, and leases; supplier and customer information, including supplier and
customer lists and identities, prices, costs, and negotiated terms; research and
development and new materials research; information regarding personnel and
employment policies and practices including employee lists, contact information,
performance information, compensation data, benefits data, and training
programs; and information regarding independent contractors and subcontractors
including independent contractor and subcontractor lists, contact information,
compensation, and agreements. Confidential Information also includes all
information contained in any manual or electronic document or file created by
the Company Group and provided or made available to the Participant. The
Participant understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

(c)
Confidential Information Exclusions. The Participant understands that
Confidential Information shall not include any information in the public domain,
through no disclosure or wrongful act of the Participant, to such an extent as
to be readily available to competitors. The Participant likewise understands
that Confidential Information disclosed hereunder shall not be deemed to be
within the foregoing exception solely because the







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 8 of 19




--------------------------------------------------------------------------------




Confidential Information is embraced by more general information in the public
domain; neither will a combination of features be deemed within the foregoing
exception merely because individual features are in the public domain.
(d)
Non-Disclosure and Non-Use Covenants. The Participant agrees and covenants: (i)
to treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any third party not having a business
need to know in order to fulfill duties to the Company Group and authority to
know and use the Confidential Information in connection with the business of the
Company Group; and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of the Company Group,
except as required in the performance of his or her authorized employment duties
to, or services for, the Company Group.

(e)
Covenant to Return Confidential Information and Other Company Property. Upon (i)
the voluntary or involuntary termination of the Participant’s employment or
service relationship with the Company Group or (ii) the Company’s request at any
time during the Participant’s employment or service relationship, the
Participant agrees to (A) provide or return to the Company any and all property
of the Company Group, including all copies of software in any media, reports,
files, compilations, disks, thumb drives or other removable information storage
devices, hard drives, and data and all documents and materials belonging to the
Company Group and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information, that are in the
Participant’s possession or control, whether they were provided to the
Participant by the Company Group or any of its business associates or created by
the Participant in connection with the Participant’s employment by, or services
to, the Company Group; and (B) delete or destroy all copies of any such
documents and materials not returned to the Company Group that remain in the
Participant’s possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Participant’s possession
or control.

(f)
Duration of Covenants. The Participant understands and acknowledges that the
Participant’s obligations under the Plan with regard to any particular
Confidential Information shall continue during and after the Participant’s
employment by, or service relationship with, the Company Group until such time
as such Confidential Information has become public knowledge other than as a
result of the Participant’s breach of the Plan.







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 9 of 19




--------------------------------------------------------------------------------




(g)
Immunity and Other Permitted Activities. Notwithstanding any other provision of
the Plan, nothing in the Plan is intended to, or does, preclude the Participant
from (i) contacting, reporting to, responding to an inquiry from, filing a
charge or complaint with, communicating with, or otherwise participating in an
investigation conducted by, any other federal, state, or local governmental
agency, commission, or regulatory body, including, without limitation the
Securities and Exchange Commission (“SEC”); (ii) giving truthful testimony or
making statements under oath in response to a subpoena or other valid legal
process or in any legal proceeding; (iii) otherwise making truthful statements
as required by law or valid legal process; (iv) engaging in any concerted or
other legally protected activities; or (v) disclosing a trade secret in
confidence to a governmental official, directly or indirectly, or to an
attorney, if the disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law. Accordingly, the Participant will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (I) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (II) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. The
Participant likewise understands that, if he or she files a lawsuit for
retaliation by the Company Group for reporting a suspected violation of law, the
Participant may disclose its trade secret(s) to the Participant’s attorney and
use the trade secret information in the court proceeding, if the Participant (x)
files any document containing the trade secret under seal; and (y) does not
disclose the trade secret, except pursuant to court order. In accordance with
applicable law, and notwithstanding any other provision of the Plan, nothing in
the Plan or any policies or agreements of the Company Group applicable to the
Participant (1) impedes the Participant’s right to communicate with the SEC or
any other governmental agency about possible violations of federal securities or
other laws or regulations or (2) requires the Participant to provide any prior
notice to the Company Group or obtain its prior approval before engaging in any
such communications.

7.2
Non-Solicitation Covenants. In connection with the Participant’s acceptance of
benefits under the Plan, and in exchange for the consideration provided
hereunder, and in consideration of the Company Group disclosing and providing
access to Confidential Information, the Participant agrees that the Participant
will not, during the Participant’s employment or service relationship with the
Company Group, and for the duration of the Restricted Period (as defined below
in Section 7.2(a)), directly or indirectly, for any reason, for the
Participant’s own account or on behalf of or together with any other person,
entity or organization (i) call on or otherwise solicit any natural person who
is employed by the Company Group in any capacity with the purpose or intent of
attracting that person from the employ of the Company Group, (ii) call on or
otherwise solicit or induce any natural person who is a non-employee independent
contractor or subcontractor of, or other service provider to,







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 10 of 19




--------------------------------------------------------------------------------




the Company Group in any capacity with the purpose or intent of inducing such
person to breach any agreement or contract with, or discontinue or curtail his
or her business relationship with, the Company Group, or (iii) call on or
otherwise solicit or induce any established customer of the Company Group or
other service provider of the Company Group to breach any agreement or contract
with, or discontinue or curtail his, her, or its business relationships with,
the Company Group, without, in each case of (i), (ii), or (iii), the prior
written consent of the Company. Notwithstanding the previous sentence, the
post-employment and post-service restrictions described in (i), (ii), and (iii)
of the previous sentence apply only to those persons or established customers
with whom the Participant had material contact relating to the business of the
Company Group, or about whom the Participant had access to Confidential
Information, within 12 months before the termination of the Participant’s
employment or service relationship with the Company Group.
(a)
“Restricted Period” means, with respect to a Participant, 12 months following
the Participant’s Termination of Employment.

7.3
Non-Competition.

(a)
Non-Competition Covenants. In connection with the Participant’s acceptance of
the benefits under the Plan, and in exchange for the consideration provided
hereunder, and in consideration of the Company Group disclosing and providing
access to Confidential Information, the Participant agrees that he or she will
not, during the Participant’s employment or service relationship with the
Company, and for the duration of the Restricted Period thereafter, in the
Restricted Area (as defined below in Section 7.3(c)) accept employment or engage
in any business activity (whether as a principal, partner, joint venturer,
agent, employee, salesperson, consultant, independent contractor, director,
officer, or any other capacity similar to the capacity in which he or she
provided services to the Company Group) with any Competitor (as defined below in
Section 7.3(b)) of the Company Group where such employment or activity would
involve his or her (i) providing, selling, or attempting to sell, or assisting
in the sale or attempted sale of, any services or products competitive with or
similar to those services or products with which he or she had any involvement,
and/or regarding which he or she had access to any Confidential Information,
during the Participant’s employment or service relationship with the Company
Group (including any products or services being researched or developed by the
Company Group during the Participant’s service as an employee or other service
provider of the Company Group), or (ii) providing or performing services that
are similar to any services that the Participant provided to or performed for
the Company Group during the Participant’s employment or service relationship
with the Company Group.









Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 11 of 19




--------------------------------------------------------------------------------




(b)
Definition of Competitor. For purposes of the Plan, a “Competitor” means a
business or entity that, at any time during the one-year period following the
Participant’s separation from employment or service with the Company Group,
provides or seeks to provide, products or services similar or related to
products sold or services provided by the Company Group. Competitor includes, a
company or business engaged in (i) oil or gas exploration or production,
including acquiring, exploring, or developing oil or natural gas assets, or (ii)
developing, constructing, acquiring, or operating midstream assets.

(c)
Definition of Restricted Area. The non-competition covenants above shall be
limited to the “Restricted Area,” which means the geographic areas (i) where the
Participant was employed by, or performed services for, the Company Group, (ii)
where the Participant solicited or served the customers of the Company Group,
and (iii) otherwise impacted or influenced by the Participant’s provision of
services to the Company Group.

(d)
Permitted Exception. Notwithstanding the foregoing, the Participant may invest
in securities of any entity, solely for investment purposes and without
participating in the business thereof, if (i) such securities are traded on any
national securities exchange or the National Association of Securities Dealers
Automatic Quotation System or equivalent non-U.S. securities exchange, (ii) the
Participant is not a controlling person of, or a member of a group which
controls, such entity and (iii) the Participant does not, directly or
indirectly, own 2% or more of any class of securities of such entity.

(e)
Requirement to Notify. The Participant hereby covenants and agrees to (i) notify
any new employer, any third party engaging the Participant’s services, or any
entity to which the Participant becomes a partner about the Participant’s rights
and obligations under this Section 7.3 and (ii) notify the Company in advance of
accepting any position on the Board of Directors of another entity following a
Termination of Employment that could result in a breach of this Section 7.3.

7.4
Non-Disparagement Covenants.

(a)
Non-Disparagement. The Participant agrees that he or she will not, during the
Participant’s employment or service relationship with the Company, and for the
duration of the Restricted Period, directly or indirectly, make any public or
private statements (whether orally, in writing, via electronic transmission or
otherwise) that disparage, denigrate, or malign the Company Group; any of the
businesses, activities, operations, affairs, reputations or prospects of the
foregoing; or any of the respective officers, employees, directors, managers,
partners, agents, members or shareholders of any of the foregoing.







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 12 of 19




--------------------------------------------------------------------------------




(b)
Exceptions. The obligation under this Section 7.4 will not be violated by
truthful statements that the Participant makes (i) as permitted by the Plan or
applicable law that may supersede the terms of the Plan, (ii) to any
governmental authority in connection with legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), or (iii)
in connection with a performance review or performance discussions.

7.5
Remedies.

(a)
Remedies. In the event of a breach or threatened breach by the Participant of
any of the Restrictive Covenants, the Company Group shall be entitled to
equitable relief (without the need to post a bond or prove actual damages) by
temporary restraining order, temporary injunction, or permanent injunction or
otherwise, in addition to all other legal and equitable relief to which they may
be entitled, including any and all monetary damages which the Company Group may
incur as a result of such breach, violation, or threatened breach or violation.
The Company Group may pursue any remedy available to it concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation, and the pursuit of one of such remedies at any time will not be
deemed an election of remedies or waiver of the right to pursue any other of
such remedies as to such breach, violation, or threatened breach or violation,
or as to any other breach, violation, or threatened breach or violation.

(b)
Tolling. If the Participant breaches any of the Restrictive Covenants pertaining
to non-competition or non-solicitation, the time periods pertaining to such
Restrictive Covenants will be suspended and will not run in favor of the
Participant from the time the Participant first breached such Restrictive
Covenants until the time when the Participant ceases such breach.

8.
Plan Administration.

8.1
The Plan will be administered by the Compensation, Benefits and Stock Option
Committee of the Board (the “Plan Administrator”).

8.2
The Plan Administrator will have full and complete authority to enforce the Plan
in accordance with its terms and will have all powers necessary to accomplish
that purpose, including the following:

(a)
To apply and interpret the Plan, including the authority to construe disputed
provisions;

(b)
To determine all questions arising in its administration, including those
related to the eligibility of persons to become Participants and eligibility for
Severance Benefits, and the rights of Participants;







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 13 of 19




--------------------------------------------------------------------------------




(c)
To compute and certify the amount of Severance Benefits payable to Participants;

(d)
To authorize all disbursements in accordance with the Plan;

(e)
To employ and reasonably compensate accountants, attorneys, and other persons to
render advice or perform services for the Plan as it deems necessary;

(f)
To make available to Participants upon request, for examination during business
hours, such records as pertain exclusively to the examining Participant; and

(g)
To appoint an agent for service of legal process.

8.3
All decisions of the Plan Administrator based on the Plan and documents
presented to it will be in the Plan Administrator’s sole discretion and will be
final and binding upon all persons.

8.4
In no event will the Company, the Plan Administrator, or any officer or director
of the Company incur any liability for any act or failure to act with respect to
the Plan.

9.
Claims Procedures.

9.1
Claims for Benefits. Generally, an obligation of the Plan to provide Severance
Benefits to a Participant arises only after the Participant is specifically
designated a Participant by the Plan Administrator, executes a Participation
Agreement, and incurs a Qualifying Termination. A Participant not receiving
Severance Benefits who believes that he or she is eligible for such benefits, or
a Participant disputing the amount of Severance Benefits, or any such
Participant’s authorized representative (the “Claimant”), may request in writing
that his or her claim be reviewed by the Plan Administrator. All such claims for
benefits must be submitted to the Plan Administrator at the following address
within 60 days after the Participant’s Termination of Employment:

Noble Energy, Inc.
1001 Noble Energy Way
Houston, TX 77070
281-872-3100
Attention: Plan Administrator for Executive Severance Plan
The review of all claims for Severance Benefits will be governed by the
following rules:
(a)
Time Limits on Decision. Unless special circumstances exist, a Claimant who has
filed a claim will be informed of the decision on the claim within 90 days of
the Plan Administrator’s receipt of the written claim. This period may be
extended by an additional 90 days if special circumstances require







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 14 of 19




--------------------------------------------------------------------------------




an extension of time, provided the Claimant is notified of the extension within
the initial 90-day period. The extension notice will indicate:
(i)
The special circumstances requiring the extension of time; and

(ii)
The date, no later than 180 days after receipt of the written claim, by which
the Claimant can expect to receive a decision.

(b)
Content of Denial Notice. If a claim for benefits is partially or wholly denied,
the Claimant will receive a written notice that:

(i)
States the specific reason or reasons for the denial;

(ii)
Refers to the specific Plan provisions on which the denial is based;

(iii)
Describes and explains the need for any additional material or information that
the Claimant must supply in order to perfect the claim; and

(iv)
Describes the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

9.2
Appeal of Denied Claims. If the Claimant’s claim is denied and he or she wants
to submit a request for a review of the denied claim, the following rules apply:

(a)
Review of Denied Claim. If a Claimant wants his or her denied claim to be
reconsidered, the Claimant must send a written request for a review of the claim
denial to the Plan Administrator no later than 60 days after the date on which
he or she receives written notification of the denial. The Claimant may include
any written comments, documents, records, or other information relating to the
claim for benefits. The Claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relating to the claim for benefits. The Plan Administrator’s review
will take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

(b)
Decision on Review. The Plan Administrator will review the denied claim and
provide a written decision within 60 days of the date the Plan Administrator
receives the Claimant’s written request for review. This period may be extended
by an additional 60 days if special circumstances require an extension of time,
provided the Participant is notified of the extension within the initial 60-day
period. The extension notice will indicate:









Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 15 of 19




--------------------------------------------------------------------------------




(i)
The special circumstances requiring the extension of time; and

(ii)
The date, no later than 120 days after receipt of the written request for
review, by which the Claimant can expect to receive a decision.

(c)
Content of Denial Notice. If a claim for benefits is partially or wholly denied
on appeal, the Claimant will receive a written notice that:

(i)
States the specific reason or reasons for denial;

(ii)
Refers to the specific Plan provisions on which the denial is based;

(iii)
Includes a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim; and

(iv)
Includes a statement of the right to bring a civil action under Section 502(a)
of ERISA.

9.3
Limitations on Legal Actions; Dispute Resolution. Claimants must follow the
claims procedures described in this Section 9 before taking action in any other
forum regarding a claim for benefits under the Plan. Furthermore, any such
action initiated by a Claimant under the Plan must be brought by the Claimant
within one year of a final determination on the claim for benefits under these
claims procedures, or the Claimant’s benefit claim will be deemed permanently
waived and abandoned, and the Claimant will be precluded from reasserting it.
Further, after following the claims procedures described in this Section 9, the
following terms apply to any further disputes that may arise regarding the Plan
(other than disputes with respect to a Restrictive Covenant Agreement):

(a)
In the event of any dispute, claim, question, or disagreement arising out of or
relating to the Plan, the parties will use their best efforts to settle such
dispute, claim, question, or disagreement. To this effect, they will consult and
negotiate with each other, in good faith, and, recognizing their mutual
interests, attempt to reach a just and equitable resolution satisfactory to both
parties.

(b)
If the parties do not reach such a resolution within a period of 30 days, then
any such unresolved dispute or claim, upon notice by any party to the other,
will be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association in effect at the time demand for arbitration is made by any such
party. The parties will mutually agree upon a single arbitrator within 30 days
of such demand. In the event that the parties are unable to so agree within such
30-day period, then within the following 30-day period, 1 arbitrator will be
named by each party. A third arbitrator will be named by the 2 arbitrators so
chosen within 10 days after the appointment of the first 2 arbitrators. In the
event that the third arbitrator is not agreed upon, he or







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 16 of 19




--------------------------------------------------------------------------------




she will be named by the American Arbitration Association. Arbitration will
occur in the State of Colorado or such other location as may be mutually agreed
to by the parties.
(c)
The award made by all or a majority of the panel of arbitrators will be final
and binding, and judgment may be entered based upon such award in any court of
law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code. The parties acknowledge that the Plan evidences a
transaction involving interstate commerce. The United States Arbitration Act and
the Rules will govern the interpretation, enforcement, and proceedings under
this Section 9.3. Any provisional remedy that would be available from a court of
law will be available from the arbitrators to the parties to the Plan pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

(d)
By agreeing to binding arbitration, a Participant must waive his or her right to
a jury trial. The claims covered by this Section 9.3 include any statutory
claims regarding a Participant’s employment or the termination of his or her
employment, including claims regarding workplace discrimination.

10.
Miscellaneous.

10.1
Withholding. The Company will have authority to withhold or cause to have
withheld applicable income and payroll taxes from any Severance Benefits under
the Plan to the extent required by law.

10.2
No Contract of Employment. The Plan will not be deemed to constitute a contract
of employment or impose on the Company any obligation to retain any Participant
as an employee, to continue any Participant’s current employment status, or to
change any employment policies of the Company, nor will any term of the Plan
restrict the right of the Company to discharge any of its employees or restrict
the right of any such employee to terminate his or her employment with the
Company.

10.3
Source of Benefits. The Plan is intended to be an unfunded welfare benefit plan
for purposes of ERISA and a severance pay arrangement within the meaning of
Section 3(2)(B)(i) of ERISA. All benefits payable under the Plan will be paid or
provided by the Company from its general assets. The Plan is not intended to be
a pension plan described in Section 3(2)(A) of ERISA.

10.4
Section 409A. It is intended that the payments and benefits available under the
Plan will be, to the greatest extent possible, exempt from the application of
Code Section 409A, and the Plan will be construed and interpreted accordingly.
However, if the







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 17 of 19




--------------------------------------------------------------------------------




Company determines that all or a portion of the payments or benefits provided
under the Plan constitute “deferred compensation” under Code Section 409A and
that the Participant is a “specified employee,” as such term is defined under
Code Section 409A, then, solely to the extent necessary to avoid the incurrence
of the adverse personal tax consequences under Code Section 409A, the timing of
the applicable payments will be delayed until the first payroll date after the
6-month anniversary of the Participant’s “separation from service” (as defined
under Code Section 409A) and the Company will (a) pay to the Participant a lump
sum amount equal to the sum of the payments that the Participant would otherwise
have received during such 6-month period had no such delay been imposed and
(b) commence paying the balance of the payments in accordance with the
applicable payment schedule set forth in the Plan. For purposes of Section 409A,
each installment payment provided under the Plan will be treated as a separate
payment. The Company makes no representations that the payments and benefits
provided under the Plan comply with Code Section 409A and in no event will the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Participant on account of
noncompliance with Code Section 409A.
10.5
Plan Amendment and Termination. The Plan Administrator may at any time terminate
or amend the Plan with respect to any or all Participants for any reason,
including altering, reducing, or eliminating benefits to be paid to Participants
who have not yet experienced a Termination of Employment; provided, however,
that any amendment or termination that eliminates potential Severance Benefits
for a Participant may not be effective until 18 months after notice is provided
to the Participant. The provisions of the Plan as in effect at the time of a
Participant’s Termination of Employment will control any Severance Benefits paid
to that Participant, unless modified by the Plan Administrator or otherwise
specified in the Plan.

10.6
Severability; Construction; Reformation. Should any term of the Plan be deemed
or held to be unlawful or invalid for any reason, such fact will not adversely
affect the other terms of the Plan unless such determination will render
impossible or impracticable the functioning of the Plan, and in such case, an
appropriate term or terms will be adopted so that the Plan may continue to
function properly. In the Plan, “including” (and like terms) means “including,
without limitation” (and like terms) and, except as specifically indicated
otherwise, references to sections and schedules are to sections and schedules in
the Plan.

If any provision contained in the Plan is found by a court of competent
jurisdiction to contain limitations as to time, geographic area, or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the Confidential Information, goodwill, or other legitimate
business interests of the Company Group, then the court shall reform the
covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is






Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 18 of 19




--------------------------------------------------------------------------------




not greater than necessary to protect the Confidential Information, goodwill,
and other legitimate business interests of the Company Group.
10.7
Non-Assignment. The rights of a Participant under the Plan are personal. No
interest of a Participant under the Plan may be assigned, transferred, seized by
legal process, or subjected to the claims of creditors in any way. A
Participant’s rights under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance.

10.8
Indemnification. The Company will indemnify its officers and employees and the
members of the Board from all liabilities from their acts or omissions in
connection with the administration, amendment, or termination of the Plan, to
the maximum extent permitted by applicable law.

10.9
No Duplication of Benefits. Unless otherwise specified in writing by the
Company, the Company does not intend to provide any Participant with benefits
under both the Plan and any other severance, retention, change in control, or
other plan or agreement sponsored by the Company. Therefore, any benefit
provided under the Plan will be reduced by the amount of any similar benefit
provided under any other severance, retention, change in control, or other plan
or agreement sponsored by the Company. Any reduction made pursuant to this
section will be made in a manner that complies with Code Section 409A.

10.10
Clawback. All amounts or benefits received or outstanding under the Plan will be
subject to clawback, cancellation, recoupment, rescission, payback, reduction,
or other similar action in accordance with the terms of any Company clawback or
similar policy or any applicable law related to such actions, as may be in
effect from time to time. A Participant’s acceptance of amounts or benefits
under the Plan will be deemed to constitute the Participant’s acknowledgement of
and consent to the Company’s application, implementation, and enforcement of any
applicable Company clawback or similar policy that may apply to the Participant,
whether adopted prior to or following the Effective Date, and any provision of
applicable law relating to clawback, cancellation, recoupment, rescission,
payback, or reduction of compensation, and the Participant’s agreement that the
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action.

10.11
Governing Law. The Plan will be construed according to the laws of the State of
Texas, except as preempted by ERISA or other applicable federal law.

10.12
ERISA Rights. Schedule D hereto sets forth certain rights each Participant has
under ERISA.







Noble Energy, Inc. 2020 Executive Severance Plan
 
Page 19 of 19




--------------------------------------------------------------------------------





SCHEDULE A TO EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT
NOBLE ENERGY, INC.
EXECUTIVE SEVERANCE PLAN
This Participation Agreement is made and entered into by and between the
Executive set forth below (“you”) and Noble Energy, Inc., a Delaware corporation
(the “Company”), effective as of ________________________ (the “Agreement
Date”).
The Company maintains the Noble Energy, Inc. Executive Severance Plan (the
“Plan”), which provides specified severance benefits in connection with certain
Qualifying Terminations (as defined in the Plan). You hereby acknowledge that
you have read and understand all of the terms of the Plan, and that you agree to
participate in the Plan subject to those terms.
By signing this Participation Agreement, you are also acknowledging and
re-affirming the Restrictive Covenants set forth in the Plan and any and all
restrictive covenants (including confidential information, non-disclosure,
non-solicitation, non-disparagement, and other similar covenants) in any plan,
program, policy, agreement or understanding between you and the Company
(including any equity award agreement granted under the Noble Energy, Inc. 2020
Long-Term Incentive Plan and any successor thereto) that you have read and
understand all of the terms of the restrictive covenants, and that you agree to
and re-affirm your acceptance of, all of the terms of the restrictive covenants
as a condition to participating in the Plan.
IN WITNESS WHEREOF, each of the parties has executed this Participation
Agreement, in the case of the Company by its duly authorized officer, as of the
Agreement Date.
NOBLE ENERGY, INC.
 
EXECUTIVE
 
 
 
 
 
Sign Name:
 
 
Sign Name:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
 
 
 
 
 


















--------------------------------------------------------------------------------




SCHEDULE B TO EXECUTIVE SEVERANCE PLAN
The Applicable Factor is determined based on the position of the Participant as
follows:
Position
Applicable Factor
Chief Executive Officer
24
Chief Operating Officer
18
Chief Financial Officer
18
Senior Vice Presidents
12






